Citation Nr: 1140801	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, to include as due to asbestos exposure.

2.  Entitlement to service connection for mesothelioma, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1944 to July 1946.

This matter is before the Board of Veterans' Affairs (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this matter was subsequently transferred to the RO in Nashville, Tennessee.

This matter was previously before the Board in August 2010, at which time it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service.

2.  There is no competent medical evidence showing that the Veteran's malignant melanoma, excised in 2001 with no recurrence, is related to his exposure to asbestos during active service, or any other incidence of service.

3.  There is no competent medical evidence showing that the Veteran has mesothelioma or any other respiratory disorder which is related to his exposure to asbestos during active service, or any other incidence of service.


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A respiratory disorder, including mesothelioma, was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this case, the Veteran was provided all required notice in letters mailed in November 2008, and January 2009, prior to the originating agency's initial adjudication of the claims.

The record also reflects that service treatment records are of record and all post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.

The Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with his claim for service connection for malignant melanoma.  VA is only obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed below, these requirements are not met as there is no indication that the current malignant melanoma may be related to service.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with military service, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA has provided adjudicators with some guidelines in addressing claims involving asbestos exposure, as set forth in the Veteran's Benefits Administration Manual M21-1, Part IV, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that the VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers may produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesothelimoas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except prostate).  Occupations involving asbestos exposure include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of the disease).  Clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parencyhymal lung disease.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not; (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See Veteran's Benefits Administration Manual M21-1, Part VI, 7.21.

It should be noted that the pertinent part of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dymet v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he has a malignant melanoma and mesothelioma as the result of his exposure to asbestos during his active naval service.

Service treatment records are silent to any respiratory complaints of treatment for any respiratory diseases or disorders.  A June 1944 chest x-ray revealed negative results.  A physical examination dated August 1944 showed a normal respiratory system.  A July 1946 photofluoroscopic examination of the chest was also negative.  A July 1946 physical examination upon discharge showed a normal respiratory system, bronchi, lungs and pleura.  

Service personnel records indicate that the Veteran was assigned to the USS Ashtabula in June 1946 and the USS Bremerton in April 1945.  Additionally, personal records indicated that the Veteran was given an AS rating, indicating probable exposure to asbestos.  A VA memorandum dated April 2011 indicated that a search of the Naval Sea Systems Command Database revealed four documents related to asbestos exposure related to the USS Ashtabula.  Thus, based on the evidence of record, the Veteran's alleged exposure to asbestos had been corroborated.  As such, the Board concedes that the Veteran was exposed to asbestos during his active naval service.   Thus, the case then turns on whether the Veteran has a current disability related to his active service, including verified asbestos exposure.  

Post service treatment records are silent to any treatment of a respiratory disorder, including mesothelioma.  In fact, VA treatment records consistently noted that the Veteran's lungs were clear and breathing was unlabored, with no wheezes, rhonchis, or rales.  A November 2000 treatment record indicated that the Veteran had a seven to eight cigarettes a day habit.  The Veteran also denied any shortness of breath or chest pain.  An August 2001 treatment record noted that the Veteran denied any shortness of breath or chest pain, and review of systems was unremarkable.  A November 2005 record indicated that the Veteran again denied any shortness of breath. 

Moreover, records are silent to any diagnosis of malignant melanoma until May 2001, when skin lesions of the upper back were noted.  The Veteran was referred to dermatology, and a July 2001 surgical consultation noted a 3 mm pigmented lesion near the left scapula.  The Veteran was scheduled for an excision in September 2001.  

An October 2001 VA treatment record noted that the diagnosis of a recent biopsy indicated melanoma in the left shoulder but re-excision was necessary as the initial excision was not as wide as recommended.  An October 2001 pathology report indicated that a skin lesion removed from the left shoulder had a pre and post operative diagnosis of melanoma left scapula.  A follow-up treatment record indicated that the pathology report showed that the re-excision sample margins were free and there was no residual melanoma in the specimen.  The chief surgeon noted that the melanoma was completely excised and that there was no residual tumor/melanoma.  A December 2003 treatment record noted a history of melanoma removed from the left shoulder with no recurrence.  Both shoulders looked benign.  

The Veteran was afforded a VA examination in May 2011.  The Veteran complained of slowly worsening dyspnea on exertion over the past 15 years, and presently was only able to walk about a block before becoming uncomfortably dyspneac.  The Veteran denied dyspnea at rest or associated cough, hemoptysis, paroxysmal nocturnal dyspnea, orthopnea, chest pain, fever sweats, or weight loss.  The Veteran also denied any snoring or daytime hypersomnolence.  The examiner noted that there was no prior history of cardiac disease, asthma, tuberculosis, or chest trauma.  The examiner did note that the Veteran had a history of a malignant melanoma excised in September 2001 from the left scapula.  Additionally, the examiner noted that the Veteran had a 45 pack per year cigarette habit, but that he reported not smoking for the past 20 years.  
Examination revealed reduced but symmetrical chest expansions and some mild kyphosis.  Lungs had mildly diminished breath sounds with no wheezes, crepitance, or other adventitious sounds.  Pulmonary function tests (PFTs) showed a mixed defect, with moderate, partially reversible obstruction.  There was some air-trapping and a mild diffusion impairment was present.  A chest x-ray showed no acute cardiopulmonary processes.  There was elevation of the right hemidiaphragm.  The examiner provided a diagnosis of chronic obstructive lung disease.  The examiner stated that the PFTs more likely than not reflected COPD of mild to moderate severity that was more likely than not reflected a smoking-related injury.  The physical and radiological examinations revealed no abnormalities accepted as "sufficiently consistent" with asbestos exposure.  In a July 2011 addendum, the examiner further clarified that there was no clinical evidence of an asbestos related injury.

Regarding the claim for service connection for malignant melanoma, the Board notes that service treatment records are silent to treatment for any skin disorders, including melanoma.  Moreover, the objective medical evidence shows a diagnosis of malignant melanoma in October 2001, nearly 55 years after his discharge from service.  The melanoma was completely excised in October 2001, with no recurrence.  Subsequent treatment records as well as the May 2011 VA examiner confirmed that there had been no recurrence of the melanoma.  Significantly, there is no competent evidence that the Veteran's malignant melanoma began in service, or is otherwise etiologically related to service.  Moreover, while the Veteran was exposed to asbestos during active service, there is no objective medical evidence that the melanoma is related to his asbestos exposure during service.  

Regarding the Veteran's claim for service connection for mesothelioma, the Board notes that while the Veteran was exposed to asbestos during active service and has complained about shortness of breath becoming progressively worse over the years, there is no objective evidence that the Veteran has mesothelioma related to his exposure to asbestos during active service.  Specifically, post-service VA treatment records are silent to any diagnosis of or treatment for any respiratory disorder, including mesothelioma.  In fact, the first diagnosed respiratory disorder was documented in the May 2011 VA examination, nearly 65 years after discharge from service.  Moreover, after review of the record, physical examination, chest x-rays and PFTs, the May 2011 VA examiner stated that there was no clinical evidence of any asbestos related injury.  While the examiner did diagnose the Veteran with COPD, the examiner opined that the current COPD was more likely due to the Veteran's smoking history.  

The Board acknowledges that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation of the appellant's malignant melanoma, and his respiratory disorder extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.

Thus, whether he currently has residuals of melanoma or mesothelioma that are etiologically related to service, or to a service-connected disability, is a medical question.  As discussed above, the medical evidence addressing these questions are against the claim.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for malignant melanoma, to include as due to asbestos exposure, is denied.

Service connection for mesothelioma, to include as due to asbestos exposure, is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


